Mikoll, J.,
concurs in part and dissents in part in the following memorandum. Mikoll, J. (concurring in part and dissenting in part). I agree with the majority that the July 29, 1980 hearing regarding the franchise amendment was preceded by adequate notice and that the town’s resolution adopting the proposed franchise amendment on January 6, 1981, was legal. However, I depart from the majority’s approval of the commission’s order dated March 25, 1981 and released April 13, 1981. The judgment of Special Term upholding such order should be modified and the matter remitted for further proceedings in accordance with this opinion. The January 6, 1981 resolution of the Town Board of Huntington required that Cablevision would not energize its above-ground facilities until completion of all underground work. The primary reason the town chose to grant a second franchise to Cablevision’s predecessor was that service was not currently available to all residents of the town. The commission’s order granting a certificate of confirmation and approving transfer of control adopted November 22,1977 and released March 3,1978 reflects this purpose in noting that the construction schedule set forth in the franchise was written in such a way as to require Cablevision’s predecessor to make service available first to those areas where petitioner was not providing service. The letter of January 29, 1981 does not merely “clarify” the town board’s January 6, 1981 resolution, but rather contradicts and materially alters it by allowing Cablevision to energize above-ground facilities before underground work is completed. Petitioner was not given notice or an opportunity to be heard on the amendments to the January 6 resolution contained in the January 29,1981 letter. Any such attempted amendment of the franchise is illegal and void (Town Law, § 64, subd 7; Huntington Town Code, § 94-32; see Executive Law, § 821, subd 9; § 822, subd 6; Orth-O-Vision v City of New York, 101 Misc 2d 987; Vizzi v Town of Islip, 71 Misc 2d 483). I find no merit in the contention that the town board’s purported reaffirmation of its January 6, 1981 resolution on November 10, 1981 imparted legality to the franchise as approved by the commission. A change beyond what was authorized by the town board on January 6,1981 could be obtained only by a further amendment to the franchise agreement, after proper prior notice and further public hearing, as required by the rules and regulations of the commission, the Town Law and Huntington Code. The town failed to comply with necessary procedural requirements. The November 10 resolution simply attempted to tidy up what was affirmed at the January 6 proceedings. This certainly did not include the “clarifications” contained in the January 29,1981 letter. Their approval by the commission was improper.